Citation Nr: 0631682	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-33 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970, and from May 1, 1992 to May 9, 1992.  He also served 
in the Army National Guard.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2002 
rating decision of the VA Regional Office (RO) in Los 
Angeles, California that among other things, denied service 
connection for a back condition, and granted service 
connection for diabetes mellitus.  The veteran filed a 
timely notice of disagreement to the denial of service 
connection for the back and the assignment of a zero percent 
disability rating for diabetes.  

During the pendency of the appeal, the rating for diabetes 
mellitus was increased to 20 percent by rating action dated 
in January 2003.  In his substantive appeal received in 
September 2003, the appellant stated that he was "satisfied 
with the diabetes issue" and continued to appeal the 
decision with respect to the back.  The Board thus finds 
that the veteran has effectively withdrawn the issue of 
entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus from appellate consideration.  Therefore 
this matter is no longer on appeal.  

The Board also observes that in the Informal Hearing 
Presentation dated in August 2006, the accredited 
representative has raised the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for post-traumatic stress disorder.  This 
matter is referred to the RO for appropriate consideration.


REMAND

The veteran asserts that he now has a back disorder as the 
result of injuries incurred during his Army National Guard 
training.  In the substantive appeal received in September 
2002, he stated that he had a tank accident in 1993 and 
received medical care at Fort Irwin, California Army 
Hospital.  He also related that he sustained an injury on 
another military vehicle in 1999, and was treated by a medic 
who documented the incident.

The record reflects that despite a number of requests for 
information, the veteran's Army National Guard records have 
not been able to be obtained.  The Board is of the opinion 
that further inquiries to all appropriate records 
repositories should be made.  As well, the RO should make a 
direct request to Fort Irwin Army Hospital for the veteran's 
clinical records.

Additionally, the Board notes that veteran appears to 
receive ongoing VA outpatient treatment.  Treatment records 
dating through May 2003 have been associated with the claims 
file.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the 
Court of Appeals for Veterans Claims (Court) held that when 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, such 
documents are thus constructively part of the record before 
the Secretary and Board, even where they are not actually 
before the adjudicating body.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claim may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, pertinent outpatient 
treatment records dating from June 2003 should be requested 
and associated with the claims folder.

Review of the record also discloses that the veteran has not 
been provided adequate notice of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No.106-475, 114 
Stat.2096 (2000) as to the issue of service connection for a 
back disorder.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants 
regarding information needed to complete an application for 
benefits, as well as specific notice regarding information 
or evidence required to substantiate a claim. See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The record 
reflects that the RO has sent various VCAA notice letters to 
the veteran, but none that specifically addresses his back.  
The veteran must therefore be given the required notice with 
respect to this issue on appeal.  Accordingly, the case must 
be remanded in order to comply with the statutory 
requirements of the VCAA.

Accordingly, this case is REMANDED for the following action:

1. The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2005), and any other 
legal precedent are fully complied with 
and satisfied.  The veteran should 
specifically be told what is required to 
substantiate the claim on appeal.  
Additionally, the RO must notify the 
appellant of the information and 
evidence needed to substantiate his 
claim for service connection, and of 
what part of such evidence he should 
obtain and what part the RO will attempt 
to obtain on his behalf.  He should also 
be told to provide any evidence in his 
possession that is pertinent to his 
claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-374 
(2002).  

2.  All VA clinical records dating from 
June 2003 should be retrieved and 
associated with the claims folder.  

3.  Further inquiries should be made to 
all appropriate records repositories for 
the veteran's national guard records.  
The RO should make a direct request to 
Fort Irwin Army Hospital for treatment 
information relating to the appellant.

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the claims folder should be 
returned to the Board for further 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



